SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 18November 2010 LLOYDS BANKING GROUP plc (Translation of registrant's name into English) 5th Floor 25 Gresham Street London EC2V 7HN United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Index to Exhibits Item No. 1 Regulatory News Service Announcement, 18 November 2010 re: Director Declaration 18 November 2010 DIRECTOR DECLARATION Lloyds Banking Group plc (the "Company") Following the announcement on 16 November 2010 of the appointment of Anita Frew as a Non-Executive director of the Company with effect from 1 December 2010, the Company confirms that: - Ms Frew is a director of Victrex PLC, Aberdeen Asset Management PLC and IMI PLC and a former director of Securities Trust of Scotland PLC and City of London Investment Trust PLC; and - there are no other matters to be disclosed pursuant to paragraph 9.6.13 of the Listing Rules. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LLOYDS BANKING GROUP plc (Registrant) By: M D Oliver Name: M D Oliver Title: Director of Investor Relations Date: 18 November 2010
